COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED




              ROBINIQUE SCOTT CRUSE
                                                                                 MEMORANDUM OPINION*
              v.      Record No. 0643-17-4                                           PER CURIAM
                                                                                     JULY 18, 2017
              ALEXANDRIA DEPARTMENT OF
               COMMUNITY AND HUMAN SERVICES


                                FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                               Nolan B. Dawkins, Judge

                                (Paula M. Potoczak, on briefs), for appellant. Appellant submitting
                                on briefs.

                                (Matthew W. Greene; James L. Banks, Jr.; Jill A Schaub; Greene
                                Law Group PLLC; Office of the City Attorney, on brief), for
                                appellee. Appellee submitting on brief.

                                (Isabel Kaldenbach, on brief), Guardian ad litem for the minor
                                children. Guardian ad litem submitting on brief.


                      Robinique Scott Cruse (mother) appeals the orders terminating her parental rights and

              approving the goals of adoption to three of her children. Mother argues that the circuit court erred

              in “finding, by clear and convincing evidence, that it was in the best interests of the children to

              terminate the residual parental rights of [mother] to her 3 children . . . and to permit the goal of

              adoption.” Upon reviewing the record and briefs of the parties, we conclude that the circuit court

              did not err. Accordingly, we affirm the decision of the circuit court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

       Mother and Orlando Cruse, Sr. (father) are the biological parents to four children, born in

October 2012, December 2013, April 2015, and May 2016. Mother and father have a history of

domestic violence and substance abuse. On November 8, 2013, prior to the births of the three

youngest children who are the subject of this appeal, the City of Alexandria Juvenile and Domestic

Relations District Court (the JDR court) terminated mother and father’s parental rights to their

oldest child pursuant to Code § 16.1-283(B), (C)(1), and (C)(2).1

       In February 2016, mother filed for and obtained a preliminary protective order after an

incident of domestic violence. Initially, mother went to a domestic violence shelter, where she

stayed for less than forty-eight hours. Mother resumed living with father.

       Subsequently, the JDR court entered another protective order that barred contact between

father and the children. On April 7, 2016, the Alexandria Department of Community and Human

Services (the Department) removed the children from the home because the social worker found the

children at home alone with father. The social worker testified that the home smelled like marijuana

and that the children were “either in diapers or naked.” Both children appeared to have

developmental problems. The two-year-old child could say just a few words, and the one-year-old

child could not sit up without support. The Department placed the children in foster care.

       The Department asked mother if she was pregnant. Initially, she denied being pregnant, but

later admitted that she was pregnant. On April 7, 2016, mother would not provide the Department



       1
        Both parties appealed the termination order to the circuit court, but neither parent
appeared for the hearing. The circuit court dismissed their appeals.
                                               -2-
with any information regarding her prenatal care and due date. However, on April 8, 2016, she told

the Department that the baby was due in August and she was receiving prenatal care at the Casey

Clinic. The Department learned that mother had lied. Despite her pregnancy being a high risk,

mother did not meet with a worker at the Casey Clinic until May 16, 2016, and mother refused the

prenatal services offered to her. The baby was due in June, but was born prematurely at the end of

May. Two days after the baby was born, the Department removed the child and placed the child in

foster care.

        The children were evaluated while they were in foster care. The oldest of the three children

suffered from extensive developmental delays in speech, verbal comprehension, and verbal

reasoning. This child received rehabilitative services while in foster care.

        At the end of June, mother and father were involved in another fight. On July 5, 2016,

mother separated from father. She stayed at a domestic violence shelter until mid-September, 2016,

and then moved in with her former foster mother. While at the domestic violence shelter, mother

participated in group and individual domestic violence counseling.

        The Department provided mother with substance abuse counseling, including individual and

group sessions. Mother started the substance abuse counseling in August 2016. At the time of the

circuit court hearing in February 2017, mother had completed two out of three modules in the group

counseling program and was expected to finish the third module on February 22, 2017. As part of

the substance abuse counseling, mother took random drug tests, all of which were negative.

        The Department also arranged for supervised visitation between mother and the children.

Mother regularly visited with the children. The Department further provided mother with intensive

parenting classes that she participated in from the end of May 2016 until the beginning of January

2017. The counselor worked with mother on safety planning, nurturing parenting, bonding,

developmental stages, healthy eating, and the children’s needs. Mother completed the classes, but

                                                 -3-
the counselor did not think that, at the time of the circuit court hearing, mother was prepared to take

the children that day. The counselor opined that mother would need another three to six months to

transition to having one or more of the children.

        On September 15, 2016, the JDR court entered an order relieving the Department from

providing reunification services to mother because her parental rights to another child had been

terminated. On October 6, 2016, the JDR court terminated mother’s parental rights and approved

the goals of adoption for her three youngest children.2

        On February 1, 2017, the parties appeared before the circuit court. Mother testified that she

was employed full-time as a cook. She worked thirty-five to forty hours per week, from 4:00 p.m.

to 11:00 p.m., and earned approximately $13 per hour. She acknowledged that her work hours

could be problematic and was willing to change her schedule or job, if necessary. She compiled a

list of possible babysitters, but did not have a plan for child care. She testified that she had “looked

into” housing, but had not obtained housing for herself and the children. Mother further explained

that she bought a car, but it needed repairs and was not operable. She had not purchased car seats

for the children. After hearing all of the evidence and argument, the circuit court found that it was

in the children’s best interests to terminate mother’s parental rights to her children pursuant to Code

§ 16.1-283(E)(i).3 This appeal followed.


        2
          The JDR court also terminated father’s parental rights. Father appealed the JDR court
ruling to the circuit court. However, he did not appear at the circuit court hearing, so the circuit
court dismissed his appeal.
        3
            Code § 16.1-283(E)(i) states:

                  The residual parental rights of a parent or parents of a child who is
                  in the custody of a local board or licensed child-placing agency
                  may be terminated by the court if the court finds, based upon clear
                  and convincing evidence, that it is in the best interests of the child



                                                    -4-
                                              ANALYSIS

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)

(citation omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          Mother argues that the evidence proved that it was in the children’s best interests to be

reunited with mother. She emphasizes that she separated from father, who was abusive. She

addressed her substance abuse issues, and all of her drug tests were negative. She participated in

counseling and parenting classes. She asserts that her “relationship with her children is caring,

nurturing, and very good.”

          However, as mother readily acknowledges, she does not have housing or child care for

the children. She testified that she had not applied for housing at the time of the circuit court

hearing and did not have any specific plans for housing. Mother testified that she worked nights,

but might try to change her hours or find a different job with daytime hours. She also looked

online for possible daycare providers, but had not contacted any of them at the time of the circuit

court hearing. Mother could not articulate any definite plans she had for the children’s housing

or child care.




                 and that . . . the residual parental rights of the parent regarding a
                 sibling of the child have previously been involuntarily terminated
                 ....

                                                  -5-
          After the JDR court entered the order pursuant to Code § 16.1-281(B),4 the Department was

no longer required to provide reunification services for mother. The court previously had

terminated mother’s parental rights to her oldest child. Mother had received services prior to the

termination of her parental rights to that child. Then, mother received numerous services with

respect to these three children. Despite the services offered to mother, she was unable to meet the

needs of the children and substantially remedy the situation that led to the children being placed in

and remain in foster care. One of mother’s counselors even testified that mother was not prepared

to take the children and would need more time.

          “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

          Mother’s parental rights to her oldest child were involuntarily terminated. Contrary to

mother’s arguments, the circuit court did not err in terminating her parental rights to her three

children who are the subject of this appeal. The Department proved that it was in the children’s best

interests to terminate mother’s parental rights.

                                                CONCLUSION

          For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                               Affirmed.



          4
              Code § 16.1-281(B) states, in pertinent part:

                    The local board or other child welfare agency having custody of
                    the child shall not be required by the court to make reasonable
                    efforts to reunite the child with a parent if the court finds that . . .
                    the residual parental rights of the parent regarding a sibling of the
                    child have previously been involuntarily terminated . . . .

                                                      -6-